Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the claims have overcome the previously cited objection to the specification because claim 22 has been cancelled and thus the objection is withdrawn.

Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.
Claims 4 and 15 objected to because of the following informalities:  
In claim 4, the coloration efficiency is referred to as CE; however, the counter electrode is previously referred to as CE in claim 2 (and 18). One of these references should be removed/changed to avoid confusion.
In claim 4, “qins” in line 3 should read “qins” with a subscript to the later recitation in line 4.
In claim 15, “is of about 1 mTorr” should read “is about 1 mTorr” to correct grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-16, 18-19, 21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 18, the limitation “at least -400 V” is unclear as to whether “at least” means a voltage greater than or equal to in value (e.g. -350 V) or greater than or equal to in magnitude (e.g. -450 V). This rejection may be overcome by amending the claim to specify a “negative” electrical bias larger/smaller or equal in magnitude to 400 V.
In claim 1, the limitation “pressure less than 1-2 mTorr” is indefinite because it is unclear whether the pressure must be below the entire range 1-2 mTorr or merely below any value within the claimed range. For the purposes of examination, the limitation will be interpreted to mean at least either of the aforementioned interpretations.
In claim 3, the limitation “an IC layer” is unclear as to whether the “IC layer” is the same IC layer as in claim 2 or a new IC layer.
In claim 4, the limitation “coloration efficiency CE of the EC film is stable” is indefinite because it is unclear what the coloration efficiency is stable with respect to. For example, the coloration efficiency could be stable after a single cycle or 150 cycles of coloration and bleaching. Alternatively, the coloration efficiency could be stable over some period of time (e.g. 1 hour).
In claim 6, the limitation “transmission variation between colored and bleached states remains” is unclear as to how much time or how many cycles the transmission variation must remain at the claimed range to meet the limitation.
In claim 14, the limitation “greater than -500 V” is unclear as to whether “greater than” means a voltage greater than or equal in value (e.g. -450 V) or greater than or equal in magnitude (e.g. -550 V).
Claims 2, 7-12, 15-16, 19, 21, and 23-24 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-16, 18-19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis (US 20060209383 A1) in view of Wang (NPL – “Effect of negative bias on the composition and structure of the tungsten oxide thin films deposited by magnetron sputtering”) and Demiryont (US 10948628 B1).
Regarding claim 1, Burdis (US 20060209383 A1) teaches an electrochromic layer comprising tungsten oxide (para 0013), wherein the electrochromic layer may be deposited by sputtering (para 0062).
Burdis fails to explicitly teach applying an electrical bias of at least -400 V to a substrate during sputtering and performing the sputtering at a pressure of less than 1-2 mTorr. However, Wang (NPL), in the analogous art of sputtering tungsten oxide films, teaches sputtering a tungsten oxide film with a substrate bias from 0 to -500 V, wherein the negative bias voltage can cause different preferred phase orientation and can affect properties, such as transparency of the tungsten oxide and the film may be oxygen deficient/sub-stoichiometric (Sections 2.1, 4). Burdis also teaches that the EC layer of tungsten oxide may contain a deficiency in oxygen depending on the deposition conditions chosen (para 0063). Therefore, because Wang teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate bias of 0 to -500 V in the Burdis deposition process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Burdis and Wang fails to explicitly teach applying an electrical bias of at least -400 V to the substrate. However, Wang recognizes that the bias affects structure and properties of the film (Section 4). Therefore, the substrate bias is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of substrate by routine optimization, which can include a bias of at least -400 V. See MPEP 2144.05(II). 
Additionally, Burdis teaches a mixed tungsten-nickel oxide film may be deposited at a sputtering pressure between 1 and 10 mTorr (para 0065). Because the tungsten oxide EC film consists of similar materials and is deposited by a similar reactive sputtering method (para 0062-0063), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a similar sputtering pressure for the tungsten oxide EC film. Though Burdis does not explicitly teach a pressure of less than 1-2 mTorr, one would have expected the use of any value within the Burdis range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1-10 mTorr, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Alternatively, Demiryont (US 10948628 B1), in the analogous art of sputtering tungsten oxide, teaches a sputtering pressure of 1e-4 to 10e-4 torr, or 0.1 to 1 mTorr (less than 1-2 mTorr) (col 15 line 46-56). Because Demiryont teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure of 0.1 to 1 mTorr in the Burdis deposition process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Burdis, Wang, and Demiryont fails to explicitly teach the as-deposited EC film is at least partially nanocrystalline. However, the specification describes that the nanocrystalline structure is due to significant substrate bias (Specification para 0041, 0079). Additionally, Wang describes that tungsten oxide films deposited at different negative bias voltages show partly crystalline amorphous structure (Section 4). Therefore, the tungsten oxide film inherently has an at least partially nanocrystalline structure.
Regarding claim 2, the combination of Burdis, Wang, and Demiryont teaches an electrochromic device comprising a counter electrode layer, ion conductor layer, and electrochromic layer (Burdis para 0011).
Regarding claim 3, the combination of Burdis, Wang, and Demiryont teaches the ion conductor (IC) layer serves as an electrolyte for allowing the passage of ions between the counter electrode layer and electrochromic layer, wherein the counter electrode layer serves as a storage layer for ions when the device is in a bleached state and releasing the ions to transform to the colored state (EC state transition) (Burdis para 0039-0040). Additionally, Burdis teaches that the counter ions of the counter electrode may be protons (hydrogen ions) or lithium ions (para 0010). Burdis explicitly teaches a lithium conducting ion conductor layer (para 0015) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the lithium ion counter electrode and ion conductor layer with a hydrogen/proton counter electrode and ion conductor layer because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 4, the combination of Burdis, Wang, and Demiryont fails to explicitly teach a coloration efficiency of the EC film is stable, +/- 5%, the coloration efficiency being expressed as CE=ln(Tbleached/Tcolored))/qins, where Tbleached is the transmission value of 550 nm in a bleached state, Tcolored is a transmission value at 550 nm in a colored state, and qins is an inserted charge per surface area. However, the specification describes that the coloration efficiency depends on the pressure and bias (Specification para 0057-0058; Fig. 5a-5b). Therefore, the tungsten oxide film of Burdis in view of Wang and Demiryont, which teaches a similar deposition pressure and bias to the instant application, would inherently have a coloration efficiency that is stable, +/-5%, at least over a single cycle of charge transfer.
Regarding claim 6, the combination of Burdis, Wang, and Demiryont fails to explicitly teach the transmission variation between colored and bleached states is at least 45%. However, Burdis teaches that the transmission may vary from 10% to above 50% (see Fig. 4), or a transmission variation of 40% or more, when changing states and that the thickness of the counter electrode layer is variable depending on the transmission range (variation) desired (para 0051), and Burdis teaches that a wide transmission range (variation) between fully colored and fully bleached states is desired (para 0010, 0023).
Absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because about 40% or more is so close to the claimed range of at least 45% that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an electrochromic device with a transmission variation of at least 45% with a reasonable expectation of success and with predictable results.
Alternatively, Burdis recognizes that the counter electrode layer thickness is a result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of counter electrode layer thickness by routine optimization, which can include a thickness resulting in a transmission variation of at least 45%. See MPEP 2144.05(II). 
Regarding claim 7, the combination of Burdis, Wang, and Demiryont teaches that the IC layer comprises an electrolyte that facilitates lithium ion migration in connection with EC state transitions (Burdis para 0015, 0039).
Regarding claim 8, the combination of Burdis, Wang, and Demiryont teaches the electrochromic film is WO3 (Burdis para 0044) and thus may have an oxygen to tungsten ratio of approximately 3 (2.7-3.3).
Alternatively, the aforementioned combination teaches the film may have an oxygen deficiency with a O/W ratio of 2.6 to 2.9 (Burdis 0063; Wang Sections 3.3, 4). Though the aforementioned combination does not explicitly teach a O/W ratio of 2.7-3.3, one would have expected the use of any value within the Wang range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2.6-2.9, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 9, the combination of Burdis, Wang, and Demiryont teaches the electrochromic film is WO3 (Burdis para 0044) and thus may have an oxygen to tungsten ratio of approximately 3 (2.9-3.1).
Alternatively, the aforementioned combination teaches the film may have an oxygen deficiency with a O/W ratio of 2.6 to 2.9 (Burdis 0063; Wang Sections 3.3, 4). Though the aforementioned combination does not explicitly teach a O/W ratio of 2.9-3.1, one would have expected the use of any value within the Wang range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2.6-2.9, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 10, the combination of Burdis, Wang, and Demiryont teaches using argon (inert gas) in sputtering processes (Burdis para 0065, Wang Section 2.1, Demiryont col 15 line 46-56). The combination of Burdis, Wang, and Demiryont fails to explicitly teach the EC film comprises material from an inert gas used during sputter deposition. However, the specification describes that the presence of argon depends on the pressure and bias (Specification para 0074-0075). Therefore, the tungsten oxide film of Burdis in view of Wang and Demiryont, which teaches a similar deposition pressure and bias to the instant application, would inherently contain material from an inert gas used during sputter deposition.
Regarding claim 11, the combination of Burdis, Wang, and Demiryont fails to explicitly teach the EC film comprises 2-3 atomic percent argon. However, the specification describes that the presence of argon depends on the pressure and bias (Specification para 0074-0075). Therefore, the tungsten oxide film of Burdis in view of Wang and Demiryont, which teaches a similar deposition pressure and bias to the instant application, would inherently contain 2-3 atomic percent of argon.
Regarding claim 12, the combination of Burdis, Wang, and Demiryont fails to explicitly teach an as-deposited RMS roughness of 2.5 nm or greater. However, the specification describes that the roughness is dependent upon the deposition pressure and biasing (Specification para 0068, 0070). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Wang and Demiryont inherently has an RMS roughness of 2.5 nm or greater. 
Regarding claim 14, the combination of Burdis, Wang, and Demiryont fails to explicitly teach the electrical bias applied is greater than -500 V. However, Wang teaches sputtering a tungsten oxide film with a substrate bias from 0 to -500 V (Sections 2.1) and recognizes that the bias affects structure and properties of the film (Section 4). Therefore, the substrate bias is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of substrate by routine optimization, which can include a bias of greater than -500 V. See MPEP 2144.05(II). 
Regarding claim 15, the combination of Burdis, Wang, and Demiryont fails to explicitly teach the pressure is about 1 mTorr. However, as described in the claim 1 rejection, Burdis teaches a mixed tungsten-nickel oxide film may be deposited at a sputtering pressure between 1 and 10 mTorr (para 0065) and Demiryont teaches a sputtering pressure of 1e-4 to 10e-4 torr, or 0.1 to 1 mTorr (col 15 line 46-56). 
Though Burdis and Demiryont do not explicitly teach a pressure of about 1 mTorr, one would have expected the use of any value within the Burdis or Demiryont ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any value from 0.1 to 10 mTorr, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 16, the combination of Burdis, Wang, and Demiryont fails to explicitly teach the EC film has a pseudo porous nanostructure with a packing density less than about 85%. However, the specification indicates that the packing density depends on the pressure and presence of bias in the deposition process (Specification para 0077, Table 4). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Wang and Demiryont inherently has a pseudo porous nanostructure with a packing density less than about 85%.
Regarding claim 18, Burdis (US 20060209383 A1) teaches forming a (first) transparent conductive layer 26 of indium tin oxide disposed on a glass substrate 34 (para 0043; Fig. 3), forming a plurality of EC device layers on the first TCC including a counter electrode layer 28, ion conductor layer 32 on the CE layer, and an EC film 30 on the IC layer (para 0039; Fig. 3), and a (second transparent) conductive layer 24 on an uppermost layer of the EC device (para 0039, 0041-0043; Fig. 3).
Burdis also teaches the EC film is tungsten oxide (comprises tungsten and oxygen) and is formed by sputtering (para 0013, 0062).
Burdis fails to explicitly teach the sputtering of the EC film is at a pressure of less than 2 mTorr while the substrate is biased with a voltage of at least -400 V, and wherein the as-deposited EC film has a pseudo porous nanostructure with a packing density less than about 85%. However, Wang (NPL), in the analogous art of sputtering tungsten oxide films, teaches sputtering a tungsten oxide film with a substrate bias from 0 to -500 V, wherein the negative bias voltage can cause different preferred phase orientation and can affect properties, such as transparency of the tungsten oxide and the film may be oxygen deficient/sub-stoichiometric (Sections 2.1, 4). Burdis also teaches that the EC layer of tungsten oxide may contain a deficiency in oxygen depending on the deposition conditions chosen (para 0063). Therefore, because Wang teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate bias of 0 to -500 V in the Burdis deposition process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Burdis and Wang fails to explicitly teach applying an electrical bias of at least -400 V to the substrate. However, Wang recognizes that the bias affects structure and properties of the film (Section 4). Therefore, the substrate bias is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of substrate by routine optimization, which can include a bias of at least -400 V. See MPEP 2144.05(II). 
Additionally, Burdis teaches a mixed tungsten-nickel oxide film may be deposited at a sputtering pressure between 1 and 10 mTorr (para 0065). Because the tungsten oxide EC film consists of similar materials and is deposited by a similar reactive sputtering method (para 0062-0063), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a similar sputtering pressure for the tungsten oxide EC film. Though Burdis does not explicitly teach a pressure of less than 2 mTorr, one would have expected the use of any value within the Burdis range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1-10 mTorr, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Alternatively, Demiryont (US 10948628 B1), in the analogous art of sputtering tungsten oxide, teaches a sputtering pressure of 1e-4 to 10e-4 torr, or 0.1 to 1 mTorr (less than 2 mTorr) (col 15 line 46-56). Because Demiryont teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure of 0.1 to 1 mTorr in the Burdis deposition process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Burdis, Wang, and Demiryont fails to explicitly teach the as-deposited EC film has a pseudo porous nanostructure with a packing density less than about 85%. However, the specification indicates that the packing density depends on the pressure and presence of bias in the deposition process (Specification para 0077, Table 4). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Wang and Demiryont inherently has a pseudo porous nanostructure with a packing density less than about 85%.
Regarding claim 19, the combination of Burdis, Wang, and Demiryont teaches an EC film ranging from 500 to 20000 angstroms (50 to 2000 nm) in thickness (Burdis para 0045). Though the combination of Burdis, Wang, and Demiryont fails to explicitly teach a thickness of 100-400 nm, one would have expected the use of any value within the Burdis range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 50 to 2000 nm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Burdis, Wang, and Demiryont fails to explicitly teach a roughness of 2.50 nm or greater. However, the specification describes that the roughness is dependent upon the deposition pressure and biasing (Specification para 0068, 0070). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Wang and Demiryont inherently has an RMS roughness of 2.5 nm or greater.
Regarding claim 21, the combination of Burdis, Wang, and Demiryont fails to explicitly teach the EC film comprises 2-3 atomic percent argon. However, the combination of Burdis, Wang, and Demiryont teaches using argon in sputtering processes (Burdis para 0065, Wang Section 2.1, Demiryont col 15 line 46-56). Additionally, the specification describes that the presence of argon depends on the pressure and bias (Specification para 0074-0075). Therefore, the tungsten oxide film of Burdis in view of Wang and Demiryont, which teaches a similar deposition pressure and bias to the instant application, would inherently contain 2-3 atomic percent of argon.
Regarding claim 23, the combination of Burdis, Wang, and Demiryont teaches the ion conductor (IC) layer serves as an electrolyte for allowing the passage of ions between the counter electrode layer and electrochromic layer, wherein the counter electrode layer serves as a storage layer for ions when the device is in a bleached state and releasing the ions to transform to the colored state (EC state transition) (Burdis para 0039-0040). Additionally, Burdis teaches that the counter ions of the counter electrode may be protons (hydrogen ions) or lithium ions (para 0010). Burdis explicitly teaches a lithium conducting ion conductor layer (para 0015) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the lithium ion counter electrode and ion conductor layer with a hydrogen/proton counter electrode and ion conductor layer because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 24, the combination of Burdis, Wang, and Demiryont teaches that the IC layer comprises an electrolyte that facilitates lithium ion migration in connection with EC state transitions (Burdis para 0015, 0039).

Response to Arguments
Applicant’s arguments, see pg. 8, filed 09/19/2022, with respect to the rejection(s) of claim(s) 1 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang (NPL – “Effect of negative bias on the composition and structure of the tungsten oxide thin films deposited by magnetron sputtering”) and Demiryont (US 10948628 B1).
The previous rejection relying on Munteanu fails to teach the claimed sputtering conditions for forming tungsten oxide, rather the sputtering conditions are intended to refer to absorber and buffer layers.
Wang is cited to teach a negative substrate bias for sputtering tungsten oxide and Demiryont is cited to teach a sputtering pressure for depositing tungsten oxide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodama (JP2003248920A) teaches sputtering a film that may be WO3 wherein the bias may be 0 to -500 and the pressure may be 0.13 to 2.66 Pa (1 mTorr to 20 mTorr).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797